                                                                                        FILED
                                                                               2019 Mar-26 PM 03:21
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,                }
                                         }
v.                                       }
                                         }
MUSTAFAA SAYYED WOODS,                   }   No.: 2:17-cr-00399-MHH-HNJ
                                         }
      Defendant.                         }

                   MEMORANDUM OPINION AND ORDER

      Defendant Mustafaa Woods challenges the constitutionality of the search of

a rental vehicle that he was operating. The search occurred incident to a traffic

stop and produced a firearm, for which Mr. Woods has been charged under 18

U.S.C. § 922(g)(1). (Doc. 1).

      Mr. Woods asserts his constitutional challenge on the basis of the Fourth

Amendment of the United States Constitution. (Doc. 16, p. 1). At the suppression

hearing in this case, counsel for Mr. Woods conceded that following the traffic

stop, a search of the vehicle was inevitable for many reasons, among them the fact

that a representative of the rental company was coming to retrieve the vehicle and

could have given consent to search. Counsel for Mr. Woods explained that Mr.

Woods primarily challenges the validity of the stop that led to the vehicle search.

Mr. Woods contends that the arresting officer did not have a legitimate basis for



                                        1
the stop and that the officer used a ruse to justify the stop. (Doc. 25, pp. 3-4, 42-

44).

       The Fourth Amendment prohibits “unreasonable searches and seizures.”

U.S. CONST. amend. IV. “As a general matter, the decision to stop an automobile

is reasonable where the police have probable cause to believe that a traffic

violation has occurred.”       Whren v. U.S., 517 U.S. 806, 810 (1996).              In his

suppression motion, Mr. Woods asks whether a law enforcement officer who wants

to question an individual can look for a reason to stop the vehicle in which the

individual is travelling, and, if so, how far an officer may go in looking for an

opportunity to initiate a stop.

       On the day of the incident in question, a Jefferson County sheriff’s deputy

was investigating a stolen vehicle case when he observed Mr. Woods driving

through the parking lot of a motel in a vehicle bearing California plates. (Doc. 26,

pp. 6-9, 17-18). 1 Based on previous meetings, the deputy and Mr. Woods knew
                  0F




one another. (Doc. 26, pp. 8, 12, 27). The deputy knew that detectives in the

Sheriff’s Office had wanted to talk to Mr. Woods about a recent shooting in

Jefferson County (unrelated to the stolen vehicle case), so the deputy decided to

“conduct an investigatory stop on Mr. Woods.” (Doc. 26, p. 9; see also Doc. 26, p.


1
 Since Mr. Woods’s arrest, Officer Bradley has joined the Hoover Police Department. (Doc. 26,
p. 5).


                                             2
19). The deputy stated that he planned to stop Mr. Woods and then contact the

detectives to ask if they wanted to speak to Mr. Woods. (Doc. 26, p. 19). When

Mr. Woods drove out of the motel parking lot, the deputy left as well and followed

Mr. Woods to the interstate. (Doc. 26, p. 9). The deputy testified that up to the

point at which he followed Mr. Woods onto the interstate, some two or three

blocks from the motel, he did not have a reason to pull Mr. Woods over. (Doc. 26,

pp. 19, 22).

      The deputy testified that on the interstate, over the course of a mile or two,

Mr. Woods committed three infractions of the driving code by changing lanes

without signaling, driving above the speed limit, and following other vehicles too

closely. (Doc. 26, pp. 10-11). When Mr. Woods exited the interstate, the deputy

followed him and initiated his lights. Mr. Woods pulled over. (Doc. 26, pp. 11,

24-25).

      During his initial conversation with Mr. Woods, the deputy learned that the

vehicle was a rental. (Doc. 26, p. 31). The deputy testified that while he was

speaking with Mr. Woods, he detected the odor of marijuana coming from the

vehicle. (Doc. 26, pp. 12, 29-30). After obtaining identification from Mr. Woods

and his passenger, the deputy returned to his car to check for outstanding warrants,

call for backup, and write a warning. (Doc. 26, pp. 13-15, 25, 33). While the

deputy was in his patrol car, he contacted the rental company to ask questions


                                         3
about the rental vehicle. (Doc. 26, pp. 35, 38). A manager at the rental company

stated that Mr. Woods was not an authorized operator of the vehicle and that she

would send a representative to get the vehicle. (Doc. 26, pp. 35-36, 38). From that

point forward, the deputy knew that he was not going to allow Mr. Woods to drive

away from the stop. (Doc. 26, p. 38).

      After the deputy gave Mr. Woods the warning (for failing to signal and for

following too closely but not for speeding), the deputy asked Mr. Woods if there

was a firearm in the vehicle. Mr. Woods stated that there was a firearm in the

console, so the deputy removed Mr. Woods and his passenger from the car and

searched the vehicle. (Doc. 26. pp. 15-16). The deputy found two guns and drugs

in the car. (Doc. 26, pp. 16-17). Mr. Woods’s passenger claimed one of the guns

and the drugs. (Doc. 26, p. 17). The gun in the console is attributed to Mr. Woods,

but he contends that the gun belonged to his girlfriend. (Doc. 26, p. 15).

      There is no dashcam or bodycam footage of the stop. (Doc. 26, p. 23). The

deputy did not tell Mr. Woods about the detectives who supposedly wanted to

speak with him (Mr. Woods), and the deputy did not mention to Mr. Woods the

odor of marijuana that the deputy supposedly detected when he first walked up to

the car. (Doc. 26, pp. 29-30). The purported odor of marijuana is significant

because the deputy testified that his detection of the scent of marijuana during his




                                          4
initial conversation with Mr. Woods gave him a basis for searching the vehicle.

(Doc. 26, p. 31). 21F




       The United States contends that the deputy stopped Mr. Woods because Mr.

Woods committed two traffic violations, and the deputy searched the rental vehicle

because Mr. Woods admitted that there was a firearm in the vehicle. Mr. Woods

argues that the deputy’s testimony about the purported traffic violations is not

credible and that the traffic stop was a pretense for an otherwise unauthorized stop.

Both parties agree that “there is no valid reason for a police officer to [conduct a

traffic] stop just because a detective wants to talk to somebody. There’s absolutely

no probable cause. There’s no reasonable articulable suspicion whatsoever at that

point.” (Doc. 26, p. 46); see also (Doc. 26, pp. 47-48) (“There’s no legitimate

reason to stop someone for an investigatory [traffic] stop. There’s no such thing.”).

       Supreme Court precedent regarding the driving public establishes a wide

berth for police action. See United States v. Knotts, 460 U.S. 276, 281 (1983) (“A

person travelling in an automobile on public thoroughfares has no reasonable

expectation of privacy in his movements from one place to another.”). In United

States v. Jones, 565 U.S. 400 (2012), the Supreme Court placed limits on Knotts in



2
  The deputy’s testimony about the odor of marijuana is somewhat confusing. Initially, he stated
that he smelled marijuana when he first approached Mr. Woods’s car. When counsel for Mr.
Woods asked the deputy why he bothered to write a warning if he smelled marijuana and knew
he could conduct a search on that basis, the deputy stated that he “didn’t know [he] was going to
search the vehicle initially until I smelled marijuana.” (Doc. 26, p. 32; see also Doc. 26, p. 36).
                                                5
the context of GPS tracking, but the Supreme Court did not abrogate the general

rule announced in Knotts. The Supreme Court explained:

      This Court has to date not deviated from the understanding that mere
      visual observation does not constitute a search. . . . We accordingly
      held in Knotts that “[a] person traveling in an automobile on public
      thoroughfares has no reasonable expectation of privacy in his
      movements from one place to another.” . . . Thus, even assuming that
      the concurrence is correct to say that “[t]raditional surveillance” of
      Jones for a 4–week period “would have required a large team of
      agents, multiple vehicles, and perhaps aerial assistance,” . . . our cases
      suggest that such visual observation is constitutionally permissible.

Jones, 565 U.S. at 412 (internal citations omitted).

      In the context of a Fourth Amendment challenge to a search and seizure, an

officer’s subjective reasons for conducting surveillance and a traffic stop are

irrelevant. Whren, 517 U.S. at 813. In Whren, the Supreme Court held that

reasonableness is an objective standard under the Fourth Amendment. Whren, 517

U.S. at 813-14.    Consequently, the subjective motivation of a particular law

enforcement officer is irrelevant to the reasonableness analysis.

      In Whren, the defendant acknowledged that probable cause existed to stop

him for failing to signal a turn. Whren, 517 U.S. at 810. When officers pulled the

defendant over, the officers saw two large bags of drugs in the car. The defendant

argued that the officers were motivated to stop him, not because of a traffic

violation, but because they were looking for drugs. The Supreme Court was not

persuaded. The Supreme Court stated:


                                          6
      In United States v. Robinson, 414 U.S. 218, 94 S.Ct. 467, 38 L.Ed.2d
      427 (1973), we held that a traffic-violation arrest (of the sort here)
      would not be rendered invalid by the fact that it was “a mere pretext
      for a narcotics search,” id., at 221, n. 1, 94 S.Ct., at 470, n. 1; and that
      a lawful postarrest search of the person would not be rendered invalid
      by the fact that it was not motivated by the officer-safety concern that
      justifies such searches, see id., at 236, 94 S.Ct., at 477. See also
      Gustafson v. Florida, 414 U.S. 260, 266, 94 S.Ct. 488, 492, 38
      L.Ed.2d 456 (1973).

517 U.S. at 812-13.

      The defendants’ argument in Whren was similar to the argument that Mr.

Woods advances here: because “the use of automobiles is so heavily and minutely

regulated that total compliance with traffic and safety rules is nearly impossible, a

police officer will almost invariably be able to catch any given motorist in a

technical violation. This creates the temptation to use traffic stops as a means of

investigating other law violations, as to which no probable cause or even

articulable suspicion exists.” 517 U.S. at 810. That is precisely what the deputy

did in this case. He wanted to conduct an investigatory stop. Because he could not

do so lawfully while Mr. Woods was driving in the rental car, he looked for a

traffic violation so that he would have probable cause to initiate a stop. The Fourth

Amendment authorizes such conduct by a law enforcement officer as long as a

reasonable officer would have conducted a traffic stop under similar

circumstances.




                                           7
      Mr. Woods argues that a reasonable officer in the deputy’s position would

not have had a basis for a traffic stop and that the deputy’s testimony reveals that

the stop was strategically engineered such that the Court should not credit the

deputy’s explanations for his conduct. Mr. Woods fairly posits that it is somewhat

difficult to follow the logic of the deputy’s testimony. For example, Mr. Woods

points out that the deputy did not contact the detectives who were investigating a

shooting to ask if they still wanted to talk to Mr. Woods. Had the deputy done so,

he may have learned that the detectives no longer needed to speak to Mr. Woods

(or vice versa). Implicit in Mr. Woods’s argument is the proposition that if the

detectives did not want to talk to Mr. Woods, then the deputy should not have been

following Mr. Woods, waiting for him to commit a traffic violation.

      But Whren indicates that in the context of a Fourth Amendment challenge to

a search, a police officer’s intent is irrelevant. If the deputy wanted to follow Mr.

Woods simply because he was familiar with Mr. Woods’s criminal background,

and he wanted an excuse to stop Mr. Woods and question him, then this Court has

found nothing in Fourth Amendment precedent would prevent the deputy from

following Mr. Woods, waiting for him to violate the rules of the road. It is

conceivable that the Supreme Court might place some limit on the amount of time

that an officer may follow an individual waiting for the individual to commit a




                                         8
traffic violation, but the minutes that elapsed in this case surely would fall within

that limit.

       To the extent that Mr. Woods challenges the credibility of the deputy’s

testimony that Mr. Woods failed to signal when he changed lanes or followed other

cars too closely, on the record before the Court, the Court accepts the deputy’s

testimony concerning those two reported violations.           Although the deputy’s

testimony concerning the events surrounding the stop is somewhat confusing and

not entirely credible, the Court has no specific evidence before it to contradict the

deputy’s testimony about these two traffic violations. Dashcam footage would be

helpful if it were available, but dashcams typically begin recording when an officer

initiates his lights, so it is unlikely that a dashcam would capture a traffic violation

that occurred well before the deputy turned on his lights for the traffic stop.

       Likewise, Mr. Woods argues that if the deputy really detected the odor of

marijuana when he first spoke to Mr. Woods, then the deputy did not have to go

through the pretense of writing a warning because the odor of marijuana supplied

grounds for a search of the vehicle. But the deputy testified that when he returned

to his patrol car after speaking with Mr. Woods, he not only wrote a warning but

he also called for backup and called the rental company. The deputy operated well

within his discretion when he made those calls. Once the deputy learned that Mr.

Woods was not an authorized operator of the vehicle and that the rental company


                                           9
was coming to retrieve the vehicle, the other potential rationales for the search –

the warning, the odor of marijuana – became superfluous because Mr. Woods was

going to have to exit the vehicle. (Doc. 26, p. 38). See United States v. Vargas,

848 F.3d 971, 974 (11th Cir. 2017). A reasonable officer in these circumstances

would ask about firearms in the vehicle, knowing that a representative of the rental

agency was coming to retrieve the car, and Mr. Woods and his passenger would be

exiting the vehicle and joining the police outside of the car. The question was

pertinent to officer safety and to the safety of the employee of the rental agency.

The search of the vehicle following Mr. Woods’s acknowledgement of the

weapons was lawful.

      To the extent that Mr. Woods’s challenge may suggest racial or other

invidious profiling, such a constitutional challenge rests on the Fourteenth

Amendment equal protection clause, not the Fourth Amendment. Mr. Woods has

not asserted a constitutional challenge to the stop based on the Fourteenth

Amendment.

      For the reasons discussed, the Court denies Mr. Woods’s motion to suppress.

      DONE and ORDERED this March 26, 2019.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE



                                        10
